         Case 2:20-cv-00797-GMS Document 27 Filed 11/10/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Kristine Smith,                                No. CV-20-00797-PHX-GMS
10                    Plaintiff,                        ORDER
11       v.
12       K9 Games AZ LLC, et al.,
13                    Defendants.
14
15            Pending before the Court is Defendants K-9 Games AZ, LLC’s (“K-9 Games”) and
16   Matthew Kafora and Jennifer Kafora’s (collectively, “Defendants”) Motion to Dismiss.

17   (Doc. 18.) For the following reasons, the Motion is denied.1
18                                        BACKGROUND

19            Plaintiff Kristine Smith alleges that she is an employee of Defendant K-9 Games, a

20   business that provides animal management services. Defendants Matthew and Jennifer
21   Kafora own majority ownership interest in K-9 Games. While working for K-9 Games,
22   Plaintiff claims that Defendants failed to maintain adequate records of her employment and

23   to properly compensate her. Plaintiff brings this suit alleging violations of the Fair Labor

24   Standards Act (“FLSA”) and the Arizona Minimum Wage Act (“AMWA”).2 Defendants

25
     1
       Defendants requested oral argument. That request is denied because the parties have had
26   an adequate opportunity to discuss the law and evidence and oral argument will not aid the
     Court’s decision. See Lake at Las Vegas Invs. Grp., Inc. v. Pac. Malibu Dev., 933 F.2d
27   724, 729 (9th Cir. 1991).
28   2
       In her Third Claim for Relief, Plaintiff also alleged violation of 26 U.S.C. § 7434.
     However, Plaintiff voluntarily dismissed this claim after Defendants filed their Motion to
      Case 2:20-cv-00797-GMS Document 27 Filed 11/10/20 Page 2 of 5



 1   move to dismiss Plaintiff’s FLSA and AMWA claims.
 2                                          DISCUSSION
 3            I.   Legal Standard
 4          To survive dismissal for failure to state a claim pursuant to Federal Rule of Civil
 5   Procedure 12(b)(6), a complaint must contain more than a “formulaic recitation of the
 6   elements of a cause of action”; it must contain factual allegations sufficient to “raise the
 7   right of relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
 8   (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). When analyzing a complaint
 9   for failure to state a claim, “allegations of material fact are taken as true and construed in
10   the light most favorable to the non-moving party.” Smith v. Jackson, 84 F.3d 1213, 1217
11   (9th Cir. 1996). However, legal conclusions couched as factual allegations are not given a
12   presumption of truthfulness, and “conclusory allegations of law and unwarranted
13   inferences are not sufficient to defeat a motion to dismiss.” Pareto v. F.D.I.C., 139 F.3d
14   696, 699 (9th Cir. 1998).
15           II.   Analysis
16          Defendants’ Motion to Dismiss relies heavily on a complaint Plaintiff filed in
17   Maricopa County Superior Court in Arizona against Defendants Matthew and Jennifer
18   Kafora (“Superior Court Complaint”). See Complaint, Kristine Smith v. Jennifer Kafora
19   and Matthew Kafora, No. CV2020-006377 (Ariz. Super. Ct. June 26, 2020). Defendants
20   request that the Court take judicial notice of the Superior Court Complaint and its
21   allegations. (Doc. 18 at 2.)
22                 a. Judicial Notice
23          Federal Rule of Evidence 201(b) provides that a court “may judicially notice a fact
24   that is not subject to reasonable dispute because it: (1) is generally known within the trial
25   court’s territorial jurisdiction; or (2) can be accurately and readily determined from sources
26   whose accuracy cannot reasonably be questioned.” “Judicial notice of court records is
27   routinely accepted.” Rowland v. Paris L.V., No. 3:13-cv-02630-GPC-DHB, 2014 WL
28   Dismiss. (Doc. 24.) Accordingly, the Court does not consider Defendants’ arguments on
     Plaintiff’s Third Claim for Relief.

                                                 -2-
      Case 2:20-cv-00797-GMS Document 27 Filed 11/10/20 Page 3 of 5



 1   769393, at *3 (S.D. Cal. Feb. 25, 2014). However, a court may not take judicial notice of
 2   disputed facts stated in public records. See Lee v. City of Los Angeles, 250 F.3d 668, 690
 3   (9th Cir. 2001). Therefore, while courts may take notice of records in another case to
 4   determine, for instance, what issues were actually litigated in the past, see Reyn’s Pasta
 5   Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006), courts may not take
 6   notice of the truth of the facts recited in those records, see Lee, 250 F.3d at 690. See also
 7   M/V Am. Queen v. San Diego Marine Constr. Corp., 708 F.2d 1483, 1491 (9th Cir. 1983)
 8   (“[A] court may not take judicial notice of proceedings or records in another cause so as to
 9   supply, without formal introduction of evidence, facts essential to support a contention in
10   a cause then before it.”).
11          Contrary to Defendants’ characterization of their request, the Court finds that
12   Defendants are asking the Court to go beyond merely recognizing that the allegations in
13   the Superior Court Complaint were made. Defendants’ request necessarily requires the
14   Court to consider the substance of Plaintiff’s allegations in the Superior Court Complaint
15   and treat those allegations as if they are true. Accordingly, the Court takes judicial notice
16   of the existence of the Superior Court Complaint and the nature of the claims brought in
17   that case, but the Court does not take judicial notice of the factual assertions made in the
18   Superior Court Complaint for the purpose of establishing essential facts in this case. See
19   Reynoso v. Fidelity Nat. Title Ins. Co., No. 03:13-cv-01600-HZ, 2013 WL 6919666, at
20   *3-5 (D. Or. Dec. 31, 2013) (refusing to take judicial notice of allegations in a prior
21   complaint for the purpose of establishing essential facts in a motion to dismiss).
22          Defendants also argue that Plaintiff is bound by the judicial admissions she made in
23   the Superior Court Complaint. However, Plaintiff’s allegations in the Superior Court
24   Complaint are not judicial admissions in this proceeding. “Judicial admissions are formal
25   admissions in the pleadings which have the effect of withdrawing a fact from issue and
26   dispensing wholly with the need for proof of the fact.” Am. Title Ins. Co. v. Lacelaw Corp.,
27   861 F.2d 224, 226 (9th Cir. 1988). Although “[a]llegations in a complaint are considered
28   judicial admissions[,]” Hakopian v. Mukasey, 551 F.3d 843, 846 (9th Cir. 2008), a party is


                                                 -3-
      Case 2:20-cv-00797-GMS Document 27 Filed 11/10/20 Page 4 of 5



 1   only bound by factual allegations in their pleadings in the case in which the admissions are
 2   made, see, e.g., BNSF Ry. Co. v. O’Dea, 572 F.3d 785, 788 n.4 (9th Cir. 2009) (citing a
 3   Fifth Circuit case that held that judicial admissions in an action do not extend to other
 4   actions); Aginsky v. Farmers Ins. Exch., 409 F. Supp. 2d 1230, 1236 (D. Or. 2005) (“The
 5   rule that an admission of fact in a pleading is a judicial admission applies only if the
 6   admission is made in the same judicial proceeding”) (internal quotation marks omitted).
 7   As the Superior Court Complaint is from a different judicial proceeding, the factual
 8   assertions made in that complaint are not judicial admissions here. Instead, the factual
 9   assertions are evidentiary admissions, which are non-binding. See Higgins v. Mississippi,
10   217 F.3d 951, 954–55 (7th Cir. 2000). Accordingly, Defendants are not entitled to rely on
11   the factual assertions made in the Superior Court Complaint in support of their Motion.
12                 b. FLSA
13          The FLSA provisions that Defendants allegedly violated apply to “employees.” See
14   29 U.S.C. §§ 211(c), 206(a), 207. The FLSA defines “employee” as any “individual
15   employed by an employer” and “employer” as a person “acting directly or indirectly in the
16   interest of an employer in relation to an employee.” 29 U.S.C. §§ 203(d), (e)(1). The Ninth
17   Circuit employs an “economic reality” test to determine whether a claimant is an employee
18   or an employer. See Bonnette v. Cal. Health & Welfare Agency, 704 F.2d 1465, 1469 (9th
19   Cir. 1983), disapproved of on other grounds by Garcia v. San Antonio Metro. Transit Auth.,
20   469 U.S. 528 (1985). The test’s factors include whether the claimant “(1) had the power
21   to hire and fire the employees, (2) supervised and controlled employee work schedules or
22   conditions of employment, (3) determined the rate and method of payment, and
23   (4) maintained employment records.” Id. at 1470. However, the determination depends
24   on the “circumstances of the whole activity.” Rutherford Food Corp. v. McComb, 331
25   U.S. 722, 730 (1947).
26          In her Complaint in this case, Plaintiff alleges she is a W-2 employee and holds the
27   position of a Master Trainer, which includes job duties such as training staff, animals, and
28   clients, conducting employee evaluations, and monitoring animal health and well-being.


                                                -4-
         Case 2:20-cv-00797-GMS Document 27 Filed 11/10/20 Page 5 of 5



 1   (Doc. 1 ¶¶ 7–8.) Plaintiff also alleges she earned a monthly salary and received onsite
 2   lodging as a requirement of her employment. Id. ¶¶ 10–11. Drawing all reasonable
 3   inferences in favor of Plaintiff, Plaintiff has plausibly alleged that she is an employee of
 4   K9 Games. It is premature, at this stage, to delve further into the fact-intensive inquiry of
 5   whether Plaintiff is an employee or an employer because the Complaint does not provide
 6   the requisite information. Accordingly, Defendants’ Motion to Dismiss Plaintiff’s FLSA
 7   claims is denied.
 8                 c. AMWA
 9           The AMWA defines an “employee” as “any person who is or was employed by an
10   employer” and an employer includes someone “acting directly or indirectly in the interest
11   of an employer in relation to an employee.” A.R.S. §§ 23-362(A) & (B). The AMWA
12   looks to the standards of the FLSA to determine whether an individual is an employee. See
13   Martinez v. Ehrenberg Fire Dist., No. CV-14-00299-PHX-DGC, 2015 WL 3604191, at *2
14   (D. Ariz. June 8, 2015). For the same reasons discussed with Plaintiff’s FLSA claims,
15   Plaintiff has sufficiently alleged her AMWA claims.3 For the same reasons discussed with
16   Plaintiff’s FLSA claims, Plaintiff has sufficiently alleged her AMWA claims.
17                                        CONCLUSION
18           Plaintiff has sufficiently alleged her FLSA and AMWA claims. Accordingly,
19           IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss (Doc. 18)
20   is DENIED.
21           Dated this 10th day of November, 2020.
22
23
24
25
26
     3
      In their reply, Defendants acknowledge that the AMWA claims are not time-barred under
27   A.R.S. § 23-364, but that “to the extent [Plaintiff] seeks any damages or other remedies
     under A.R.S. § 23-355, those claims would be time-barred.” (Doc. 26 at 8.) As Plaintiff
28   does not seek damages or remedies under A.R.S. § 23-355 in her Complaint, Plaintiff’s
     AMWA claims are not time-barred.

                                                 -5-
